DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 16 is objected to because of the following informalities:  
For claim 16, “a passband any other filter” appears to correct be --a passband of any other filter--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “a passband with a greatest frequency difference from a passband any other filter”, which is indefinite because there is not an explanation of how a frequency difference is calculated (is it the bandwidth? Is it a difference between center frequencies of other filters?), and so it is not clear how to calculate it or how to compare it with frequency differences of other filters to obtain a "greatest frequency difference."  For the purpose of the prior art rejection, “frequency difference” would be a from the lowest passband (i.e. passband of any other filter), thus the first filter having a passband with a greatest frequency difference would effectively be the highest passband of all filters (e.g. similar to claim 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 9, 10, 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kando US 10,250,227 in view of Chen US 10,135,134 and Maxim US 9,444,417.
1.	Kando discloses a first filter (Fig. 1, etc.) coupled to a node (P1), the first filter including an acoustic filter (20) arranged to filter a radio frequency signal, a matching network (31 or 32) coupled between the filter and the node.
	Kando does not disclose a multiplexer, the first filter coupled to a common node via a switch; the matching network between the filter and the switch; a parallel circuit coupled in series between the acoustic filter and the switch, the parallel circuit including an inductive component in parallel with a capacitive component; and a second filter coupled to the common node.
	Chen discloses a device (Figs. 2, 6, etc.) comprising an impedance converter (204, 604, etc.); also viewed as matching network and/or filter) connected to a common node; a parallel circuit (202, 602, etc.) coupled in series between the common node and the impedance converter; the parallel circuit including a inductive component (2022, 6022, etc.) in parallel with a capacitive component (2024, 6024, etc.).
	Maxim discloses a multiplexer (Fig. 15, etc.) comprising a common node (132, 16); a first filter (66) coupled to the common node via a switch (130); a second filter (68) coupled to the common node.
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have added a parallel circuit of an inductive component in parallel with a capacitive component of Chen to the filter of Kando.  The modification would have been obvious because the parallel circuit provide a choking function to other unwanted frequency bands as taught by Chen (Col. 3 lines 51-54).
	Furthermore, it would have been obvious to one of ordinary skill in the art to have implemented the filter in a multiplexer with switch.  The modification would have been obvious because the multiplexer with switch provided an art-recognized application (RF communication circuitry) for a filter as taught by Maxim (Fig. 15, etc.).
5.	Kando discloses the matching network includes a shunt inductor (e.g. Fig. 7B item 321L).
6.	Kando discloses the matching network includes a Pi matching network (Fig. 7A).
7.	Kando discloses the filter with the matching network (Fig. 1), but does not disclose the matching network is coupled to the switch via the parallel circuit.
	Chen discloses the impedance converter (204, 604; e.g. read as matching network) is coupled to a common node (10) via the parallel circuit (202).
	Maxim discloses the filter (e.g. 66) connected to the switch (130) to the common node (132, 16).
	As a consequence of the combination of claim 1, the matching network is coupled to the switch via the parallel circuit.
9.	Kando does not disclose the capacitive component is a capacitor and the inductive component is an inductor.
	Chen discloses the capacitive component is a capacitor (2024) and the inductive component is an inductor (2022).
	As a consequence of the combination of claim 1, the capacitive component is a capacitor and the inductive component is an inductor.
10.	Kando, Chen, or Maxim does not disclose a second parallel circuit coupled in series between the acoustic filter and the switch, the second parallel circuit including a second inductive component in parallel with a second capacitive component.  However, having multiple parallel circuits (e.g. to have the second parallel circuit) is simply a duplication of parts (e.g. reinforce the choking function of the parallel circuit).  At the time of the filing, it would have been obvious to one of ordinary skill in the art to have added a second parallel circuit in series between the acoustic filter and the switch.  The modification would have been obvious because of the duplicate of parts (MPEP 2144.04(VI)(B)).  As a consequence of the combination, a second parallel circuit coupled in series between the acoustic filter and the switch, the second parallel circuit including a second inductive component in parallel with a second capacitive component.
12.	Kando, Chen, or Maxim does not disclose the first filter has a highest passband of all the filters of the multiplexer.  However, Maxim does disclose multiple filters (66, 68, 110, etc.) which obviously work on different frequencies (Col. 17 lines 52-57, multiple communications bands), thus one of the filters would have a highest passband.  At the time of the filing, it would have been obvious to one of ordinary skill in the art to have the first filter has a highest passband of all filters of the multiplexer.  The modification would have been obvious because it is one of the limited possible choices as the first filter is being applied (i.e. labeled) to any one of the possible filters of the multiplexer.
13.	Kando, Chen, or Maxim does not disclose the first filter has a lowest passband of all the filters of the multiplexer.  However, Maxim does disclose multiple filters (66, 68, 110, etc.) which obviously work on different frequencies (Col. 17 lines 52-57, multiple communications bands), thus one of the filters would have a lowest passband.  At the time of the filing, it would have been obvious to one of ordinary skill in the art to have the first filter has a lowest passband of all filters of the multiplexer.  The modification would have been obvious because it is one of the limited possible choices as the first filter is being applied (i.e. labeled) to any one of the possible filters of the multiplexer.
14.	Kando discloses the acoustic filter includes a plurality of acoustic wave resonators (211, 221).
15.	Kando discloses the acoustic filter includes one or more acoustic resonators (211) and an inductor-capacitor circuit (212-215).
16.	Kando, Chen, or Maxim does not disclose the first filter has a passband with a greatest frequency difference from a passband of any other filter in the multiplexer.  However, Maxim does disclose multiple filters (66, 68, 110, etc.) which obviously work on different frequencies (Col. 17 lines 52-57, multiple communications bands), thus one of the filters would have a passband with a greatest frequency difference from a passband of any other filter.  At the time of the filing, it would have been obvious to one of ordinary skill in the art to have the first filter has a passband with a greatest frequency difference from a passband of any other filter of the multiplexer.  The modification would have been obvious because it is one of the limited possible choices as the first filter is being applied (i.e. labeled) to any one of the possible filters of the multiplexer.
17.	Kando discloses a first filter (Fig. 1, etc.) coupled to a node (P1), the first filter including an acoustic filter (20) arranged to filter a radio frequency signal, a matching network (31 or 32) coupled between the filter and the node.
	Kando does not disclose a multiplexer, the first filter coupled to a common node via a switch; the matching network between the filter and the switch; a parallel circuit coupled in series between the acoustic filter and the switch, the parallel circuit including an inductive component in parallel with a capacitive component; and a second filter coupled to the common node, the first filter and the second filter each having a respective fixed connection to the common node.
	Chen discloses a device (Figs. 2, 6, etc.) comprising an impedance converter (204, 604, etc.); also viewed as matching network and/or filter) connected to a common node; a parallel circuit (202, 602, etc.) coupled in series between the common node and the impedance converter; the parallel circuit including a inductive component (2022, 6022, etc.) in parallel with a capacitive component (2024, 6024, etc.).
	Maxim discloses a multiplexer (Fig. 14, etc.) comprising a common node (74, 16); a first filter (66) coupled to the common node; a second filter (68) coupled to the common node, the first filter and the second filter each having respective fixed connection to the common node.
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have added a parallel circuit of an inductive component in parallel with a capacitive component of Chen to the filter of Kando.  The modification would have been obvious because the parallel circuit provide a choking function to other unwanted frequency bands as taught by Chen (Col. 3 lines 51-54).
	Furthermore, it would have been obvious to one of ordinary skill in the art to have implemented the filter in a multiplexer.  The modification would have been obvious because the multiplexer with switch provided an art-recognized application (RF communication circuitry) for a filter as taught by Maxim (Fig. 14, etc.).
18.	Kando discloses the filter with the matching network (Fig. 1), but does not disclose the matching network is coupled to the common node via the parallel circuit.
	Chen discloses the impedance converter (204, 604; e.g. read as matching network) is coupled to a common node (10) via the parallel circuit (202).
	Maxim discloses the filter (e.g. 66) connected to the common node (74, 16).
	As a consequence of the combination of claim 17, the matching network is coupled to the common node via the parallel circuit.
19.	Kando, Chen, or Maxim does not disclose a second parallel circuit coupled in series between the acoustic filter and the switch, the second parallel circuit including a second inductive component in parallel with a second capacitive component.  However, having multiple parallel circuits (e.g. to have the second parallel circuit) is simply a duplication of parts (e.g. reinforce the choking function of the parallel circuit).  At the time of the filing, it would have been obvious to one of ordinary skill in the art to have added a second parallel circuit in series between the acoustic filter and the switch.  The modification would have been obvious because of the duplicate of parts (MPEP 2144.04(VI)(B)).  As a consequence of the combination, a second parallel circuit coupled in series between the acoustic filter and the switch, the second parallel circuit including a second inductive component in parallel with a second capacitive component.

Claims 8, 11 are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Kando US 10,250,227 in view of Chen US 10,135,134 and Maxim US 9,444,417 as applied to claim 1 or 10 above, and further in view of Nosaka US 9,729,125.
8.	The resultant combination discloses the multiplexer of claim 1 including the inductive component is an inductor (Chen: item 2022) but does not disclose the capacitive component is an acoustic resonator.
	Nosaka discloses capacitive element can be acoustic resonator (Col. 7 lines 11-17).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the capacitive component is an acoustic resonator.  The modification would have been obvious because the resonator would have allowed attenuation in the attenuation bands to be further increased as taught by Nosaka (Col. 7 lines 11-17).
11.	The resultant combination discloses the multiplexer of claim 1 including the second capacitive component is an capacitor (Chen: item 2024) but does not disclose the capacitive component is an acoustic resonator.
	Nosaka discloses capacitive element can be acoustic resonator (Col. 7 lines 11-17).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the capacitive component is an acoustic resonator.  The modification would have been obvious because the resonator would have allowed attenuation in the attenuation bands to be further increased as taught by Nosaka (Col. 7 lines 11-17).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kando US 10,250,227 in view of Chen US 10,135,134, Maxim US 9,444,417, and Hashemi US 10,581,650.
20.	Kando discloses a first filter (Fig. 1, etc.) coupled to a node (P1), the first filter including an acoustic filter (20) arranged to filter a radio frequency signal, a matching network (31 or 32) coupled between the filter and the node.
	Kando does not disclose a multiplexer, the first filter coupled to a common node via a switch; the matching network between the filter and the switch; a parallel circuit coupled in series between the acoustic filter and the switch, the parallel circuit including an inductive component in parallel with a capacitive component; and a radio frequency circuit element coupled to the multiplexer, the multiplexer and the radio frequency circuit element being enclosed within a common package.
	Chen discloses a device (Figs. 2, 6, etc.) comprising an impedance converter (204, 604, etc.); also viewed as matching network and/or filter) connected to a common node; a parallel circuit (202, 602, etc.) coupled in series between the common node and the impedance converter; the parallel circuit including a inductive component (2022, 6022, etc.) in parallel with a capacitive component (2024, 6024, etc.).
	Maxim discloses a multiplexer (Fig. 15, etc.) comprising a common node (132, 16); a first filter (66) coupled to the common node via a switch (130); a second filter (68) coupled to the common node; and RF circuit element (62, 64; e.g. amplifier, Col. 23 lines 41-64) coupled to the multiplexer.
	Hashemi discloses a multiplexer can include other RF circuit element (e.g. amplifier, Col. 13 lines 46-52) in a same/common package
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have added a parallel circuit of an inductive component in parallel with a capacitive component of Chen to the filter of Kando.  The modification would have been obvious because the parallel circuit provide a choking function to other unwanted frequency bands as taught by Chen (Col. 3 lines 51-54).
	Additionally, it would have been obvious to one of ordinary skill in the art to have implemented the filter in a multiplexer with switch and other RF circuit element.  The modification would have been obvious because the multiplexer with switch and other RF circuit element provided an art-recognized application (RF communication circuitry) for a filter as taught by Maxim (Fig. 15, etc.).
	Furthermore, it would have been obvious to one of ordinary skill in the art to have made the multiplexer and RF circuit element within a common package.  The modification would have been obvious because it is a typical design for RF circuitry as taught by Hashemi (Col. 13 lines 46-52).
	
Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN WONG whose telephone number is (571)272-3238. The examiner can normally be reached M-F: 10am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donovan Lincoln can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W/Examiner, Art Unit 2843                                                                                                                                                                                                        
/Samuel S Outten/Primary Examiner, Art Unit 2843